Citation Nr: 0401181	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 067	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by atrial fibrillation.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 1979 to September 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
which the RO denied a claim for a compensable evaluation for 
bilateral hearing loss and denied service connection for 
atrial fibrillation.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the hearing loss question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as set forth on the preceding page.


REMAND

The veteran contends that the severity of his hearing loss 
warrants a compensable evaluation and that the disability 
continues to worsen.  The veteran also contends that his 
atrial fibrillation with mitral valve prolapse should be 
service connected because it began during service.  

After reviewing the claims file, the Board has determined 
that additional development is needed before either claim can 
be resolved on the merits.  

As to the claim for a compensable evaluation for bilateral 
hearing loss, a VA audiological examination was conducted in 
May 2000.  The report of that examination presents the 
audiological findings as follows:








500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT 
(decibels
)
25
25
35
55
60
LEFT 
(decibels
)
40
40
40
60
60

Speech recognition (CNC) scores were 98 percent in each ear.  
The diagnostic summary stated that a mild to moderately 
severe, sensorineural hearing loss exists in the right ear 
and moderate to severe, sensorineural hearing loss in the 
left ear.  Speech recognition was excellent in both ears. 
Acoustic impedance test results were in agreement with 
puretones.

In the veteran's VA Form 9 submitted in December 2002, he 
indicates that his hearing seems to be getting worse, that 
hearing sounds and noises is difficult, and that 
understanding is difficult.  Considering this statement of 
worsening made more than 2 years after the May 2000 
examination, another VA audiological examination should be 
conducted. 

Regarding the service connection issue, the veteran was 
provided a general VA medical examination in May 2000, the 
report of which shows that the veteran's heart was regular 
without murmurs, rubs, gallops, heaves or thrills.  A history 
of hospitalization two weeks earlier for complaints of 
palpitations which were diagnosed as atrial fibrillation and 
treated with Tiazac, was noted.  The veteran reported that he 
had valve problems and had had an echocardiogram done.  Given 
that the examiner asked the veteran to send him copies of the 
echocardiogram report, it appears that the examiner did not 
have the benefit of reviewing the May 2000 echocardiogram 
report that appears in the service medical records.  Without 
the benefit of that report, the examiner nevertheless 
diagnosed atrial fibrillation.  

In July 2000, the RO requested a VA heart examination to 
determine whether the veteran had permanent atrial 
fibrillation, a ratable disability under 38 C.F.R. § 4.104.  
The examiner was asked to state the number of episodes, if 
any, of paroxysmal atrial fibrillation or other supra 
ventricular tachycardia, and to indicate whether these had 
been verified by electrocardiogram (ECG) or by a Holter 
monitor.  

The veteran submitted a VA Form 572 in July 2000 notifying VA 
of his new address.  By letter dated in August 2000, the 
veteran wrote that he had been notified a week earlier of 
appointments scheduled at the St Louis VA facility and had 
notified them that he could not make those appointments 
because he had moved to the Chicago area.  He requested that 
the appointment be rescheduled to a facility closer to his 
new address and that the file be transferred.  Nevertheless, 
a notation was made in August 2000 that the veteran had 
failed to report for the scheduled heart examination.  Both 
the rating decision and the statement of the case note that 
the veteran failed to report for a VA heart examination.  It 
was concluded that additional evidence which might have 
supported the claim for service connection for a heart 
disability was therefore not available.  Further, in both of 
these documents it was noted that if the veteran was willing 
to report for the VA examination he should contact his local 
RO as soon as possible.  In an Informal Hearing Presentation 
submitted in August 2003 the representative contends that the 
veteran is entitled to a VA examination by a Board-certified 
cardiologist.  The Board agrees that a VA heart examination 
is necessary.  

The service medical records show a mid-systolic click with 
normal S1, S2 and no murmur in S3 or S4 was observed in 
October 1979 during an examination for entry into pilot 
training.  The report of an ECG taken in October 1988 
reflects a nonspecific intraventricular conduction delay.  A 
chest x-ray conducted in November 1988 in response to 
complaints of nonspecific chest pain was unremarkable.  An 
ECG report dated in November 1999 reflects sinus bradycardia 
and inferior nonspecific "ST" changes.  A December 1999 ECG 
reflects a conclusion of an adequate test-good exercise 
tolerance-no ischemic changes, but arrhythmias: ventricular 
premature beats-isolated.  An Emergency Services Nurse 
Worksheet dated in May 2000 reflects that the veteran was 
admitted for complaints of an irregular heart beat.  He was 
diagnosed with atrial fibrillation.  An echocardiography 
(ECHO) report dated in May 2000 shows a final impression of 
normal left ventricular function, but mild mitral valve 
prolapse of both leaflets with mitral regurgitation and mild 
tricuspid regurgitation.  A July 2000 treatment record 
reflects that atrial fibrillation had spontaneously converted 
with no recurrent palpations.  The impression was of a 
history of atrial fibrillation with spontaneous resolution 
and mitral valve prolapse with mitral regurgitation.  

Given this evidence showing an impression of atrial 
fibrillation and mitral valve prolapse with mitral 
regurgitation during service around the time of separation 
and the veteran's contention that the problem has continued, 
a VA examination providing an opinion as to the nature and 
etiology of any present heart disorder is warranted.  It is 
noteworthy that the RO had previously scheduled the veteran 
for a heart examination to answer specific questions 
regarding the nature of any existing atrial fibrillation.  In 
this regard, while the veteran failed to appear for the VA 
heart examination, the veteran had moved to a new location, 
and had notified VA of this move and of his new address twice 
in writing and also apparently by telephone.  Thus, it 
appears that there was good cause for the failure to report 
and the veteran should be accorded the VA heart examination.  

Since this matter must be remanded for the above development, 
the RO should take this opportunity to assure that the 
notification and duty to assist obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) as implemented by VA regulations, are 
accomplished.  VAGCPRECOP 7-2003.  On this point, the Board 
notes that the veteran has not been notified of the VCAA, the 
evidence needed to substantiate his claim for service 
connection or for a compensable evaluation for hearing loss, 
or as to the obligations of VA and the veteran with respect 
to obtaining evidence to substantiate the claims.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
notify the veteran of the provisions under 
these regulations, the evidence needed to 
substantiate the veteran's claims, and the 
obligations of VA and the veteran with 
respect to obtaining this evidence.

2.  The RO should ask the veteran to 
provide the information necessary to 
obtain any pertinent medical records from 
any health care provider from whom he has 
received treatment for the disorders 
addressed in his claims since September 
2000.  The RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which are not 
currently of record. 

3.  The veteran should be afforded a VA 
audiological examination to assess the 
severity of the veteran's present hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  The veteran should be afforded a VA 
heart examination to assess the nature 
and etiology of any disability causing 
atrial fibrillation.  The examiner should 
review this remand and the service 
medical records contained in the claims 
folder.  The RO should make the claims 
folder available to the examiner for 


review before the examination.  The 
examiner should render an opinion as to 
whether any existing heart disorder 
causing atrial fibrillation is 
etiologically related to the veteran's 
military service.  The examiner should 
conduct any tests or studies necessary to 
reach this conclusion.  If the examiner 
provides a diagnosis of atrial 
fibrillation, an opinion should be 
provided as to whether this is considered 
a chronic disability traceable to the 
veteran's period of military service.  

5.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

